appeal may be taken from a temporary order subject to periodic
                  mandatory review). Accordingly, we
                              ORDER this appeal DISMISSED.'




                                                               A   r.4.A cia-an
                                                            Hardesty
                                                                                           J.




                                                            Douglas
                                                                    si   DenVs A;         , J.




                  cc: Hon. Nancy L. Porter, District Judge
                       Christopher Jesse Gordon
                       Hillewaert Law Firm
                       Elko County Clerk




                         'In light of this order, we deny as moot all requests for relief
                  currently pending in this appeal. Accordingly, the clerk of this court shall
                  return, unfiled the proper person opening brief, appendix, and the rough
                  draft transcript provisionally received in this court on November 17, 2014.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ce